OPINION OF THE COURT
PER CURIAM:
This is an appeal from the judgment of sentence of life imprisonment for first degree murder entered on March 18, 1974, Court of Common Pleas, Criminal Division, York County at No. 430 January Sessions, 1973.
The only issue on appeal is whether there exists sufficient evidence to support a finding of murder of the first degree beyond a reasonable doubt. Having thoroughly reviewed the briefs and record, we find the evidence sufficient to support the verdict.
Judgment of sentence is affirmed.